Citation Nr: 0728661	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-24 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1952 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.              

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at the New York, New York RO.  A copy of 
the hearing transcript has been associated with the claims 
file.  At the request of the veteran, the Board held the 
record open for 45 days after the hearing to provide him the 
opportunity to submit additional evidence.  That period has 
expired, and the Board will proceed with consideration of the 
appeal.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran currently has bilateral hearing loss for VA 
purposes, nor is there any competent medical evidence showing 
a nexus between any current hearing loss and any incident of 
service, to include acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The October 2005 letter satisfies these mandates.  The letter 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It was made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of supporting his claim with 
appropriate evidence.  The letters also specifically asked 
the veteran to provide VA with any other supporting evidence 
or information in his possession.  With respect to the 
Dingess requirements, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate the claim, as well as the type of evidence 
necessary to establish a rating or effective date of an award 
(see RO's letter dated in March 2006).  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the March 
2006 RO decision that is the subject of this appeal in its 
October 2005 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, as explained below, the evidence of 
record does not reveal that the veteran currently has 
bilateral hearing loss for VA purposes.  Even assuming that 
the veteran currently has hearing loss, with no medical 
evidence of hearing loss during service or for decades 
thereafter and no competent evidence of a nexus between a 
claimed hearing loss disability (as defined by 38 C.F.R. 
§ 3.385) and any remote incident of service, the Board finds 
that VA has no duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(c)(4) (2006).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required. The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.  






II.  Factual Background

The veteran's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he served in 
the United States Army from June 1952 to May 1954.  The 
veteran's Military Occupational Specialty (MOS) was as a 
heavy truck driver.  

In this case, the National Personnel Records Center (NPRC) 
advised VA that the veteran's service records were fire- 
related and that the original records were moldy and brittle 
and could not be mailed.  Photocopies of the records were 
sent instead.  The records are negative for any complaints or 
findings of hearing loss.  The records show that in May 1954, 
the veteran underwent a transfer examination.  At that time, 
it was noted that he did not have any ear, nose, or throat 
abnormalities.  The veteran's hearing was 15/15, bilaterally, 
on whispered voice testing.  Audiometric testing was not 
performed.   

In September 1992, the veteran underwent a VA general 
examination.  The examination report is negative for any 
complaints or findings of hearing loss.  

In September 2005, the veteran filed a claim for entitlement 
to service connection for bilateral hearing loss.   

By a VA Form 21-4138, Statement in Support of Claim, dated in 
May 2006, the veteran stated that while he was stationed in 
Germany, a shell exploded while he was on a tank.  According 
to the veteran, he subsequently developed bilateral hearing 
loss.  In support of his contentions, he submitted a 
statement from Mr. C.S., a friend from the military.  In the 
statement, Mr. S. indicated that he served in Germany with 
the veteran and recalled an incident where a shell went off 
while the veteran was on a tank.  According to Mr. S., the 
noise exposure apparently affected the veteran's hearing and 
the veteran was treated at the infirmary and was put on light 
duty.     

In April 2006, the RO received outpatient treatment records 
from the Northport VA Medical Center (VAMC), from August 1994 
to April 2006.  The records are negative for any complaints 
or findings of bilateral hearing loss.  

In February 2000, a hearing was conducted at the RO before 
the undersigned Veterans Law Judge.  At that time, the 
veteran testified that during service, he was maneuvering a 
tank into the firing range for practice and as he was exiting 
the vehicle, a bomb exploded as he dismounted.  He 
subsequently developed hearing problems and was taken to the 
infirmary.  According to the veteran, at the time of the 
examination, he was not informed of any damage to his ears.  
The veteran recalled that he was placed on limited duty for 
approximately two weeks.  He reported that within a few 
months of his separation from the military, he noticed some 
hearing loss.  He testified that following his discharge, he 
worked as a truck driver.  In approximately 2004, he was 
working as a security guard when he noticed that he was 
having increasing problems with his hearing.  He indicated 
that he subsequently sought treatment at the VAMC and was 
fitted for hearing aids in 2005.  The veteran testified that 
his treating physician informed him that his hearing loss was 
due to noise exposure.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In this case, there is no medical evidence of impaired 
hearing during service or for decades thereafter.  In 
addition, there is no competent medical evidence of record 
showing that the veteran currently has a bilateral hearing 
loss disability as defined by the applicable regulation, 
38 C.F.R. § 3.385.  In this regard, although the veteran has 
stated that he has received audiological evaluations at the 
Northport VAMC, the Northport VAMC outpatient treatment 
records, from August 1994 to April 2006, do not contain 
audiological examinations and do not show any indications of 
hearing loss.  In July 2003, the veteran presented for 
routine ear irrigation.  At that time, he denied pain or 
perforation, and there were no complaints of hearing loss.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see also Degmetich v. Brown, 104 F.3s 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1352 (Fed. Cir.1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).    

The veteran maintains that he currently has bilateral hearing 
loss that is related to an in-service incident where he was 
exposed to a bomb explosion.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, such as hearing impairment, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to a diagnosis of a 
hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385, nor is a layperson competent 
to provide an opinion on medical causation.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

Even assuming that the veteran currently has hearing loss, it 
does not alter the fact that there is no medical evidence of 
hearing loss during service or for decades thereafter, nor is 
there competent evidence of a nexus between a claimed hearing 
loss disability and any remote incident of service, including 
acoustic trauma.  In the veteran's February 2000 Travel Board 
hearing, the veteran testified that it was not until 
approximately 2004 that he sought treatment for hearing 
problems.  With respect to negative evidence, the Court of 
Appeals for Veterans Claims held that the fact that there was 
no record of any complaint, let alone treatment, involving 
the veteran's condition for many years weighs against the 
claim and could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

The Board recognizes that the evidence of record also 
includes a lay statement from Mr. C.S., the veteran's friend 
from the military.  To whatever extent such statement is 
offered to establish that the veteran currently has bilateral 
hearing loss or to show that the veteran currently has 
hearing loss that is related to his period of active military 
service, such a statement does not constitute competent, and 
hence, probative evidence with respect to the medical aspect 
of the issue under consideration.  As a layperson without 
medical expertise, he is not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the etiology of a disability.  See Espiritu, 2 Vet. App. 
at 492, 494.

The Board further recognizes that in the veteran's February 
2000 hearing, he testified that his treating VA physician 
informed him that his hearing loss was due to noise exposure.  
To the extent that the veteran's statement is offered to show 
that he currently has bilateral hearing loss for VA purposes 
or that any current hearing loss is related to service, to 
include acoustic trauma, the Board notes that lay statements 
as to what a doctor said cannot be considered competent 
evidence.  See 38 C.F.R. § 3.159(a)(2); see also Warren v. 
Brown, 6 Vet. App. 4 (1993).  That is, "the connection 
between what a physician said and the layman's account of 
what he purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has a current hearing loss disability that began 
during or is causally linked to service. .In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 7 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


